DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                Acknowledgements
This communication is in response to printer query dated 03/15/2022.
Claim 29 has been amended.
Claims 1, 4-8, 11-15, 18-20, 22, 25, and 27-29 have been allowed.


EXAMINER’S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment for claim 29 was given in an interview with Qionghua Weng on March 25, 2022.  
Claim 29 has been amended as follows:
29.(Currently amended) The method according to claim 1, wherein: the account information is entered by the user in real time according to an input prompt on the terminal in response to receiving the second verification code manually entered by the user.


REASONS FOR ALLOWANCE
Claims 1, 4-8, 11-15, 18-20, 22, 25, and 27-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
          During the previous examination, Examiner found no prior art that alone or in combination with Dorogusker (US 9519901) that fairly taught or suggested transmitting, by the processing server, a graphic code to a first service device to be displayed according to a cycle, the graphic code being refreshed at each cycle, the first service device belonging to a merchant; receiving, by the processing server, a binding request from a terminal, the binding request being triggered upon the terminal scanning the graphic code using a graphic code scanning program, the binding request including an identification of the terminal and an identification of the first service device that displayed the graphic code; sending, by the processing server, a feature extraction instruction to the first service device to collect a first biological feature information entered by a user according to the identification of the first service device; receiving, by the processing server, the first biological feature information from the first service device; sending, by the processing server, a first verification code to the first service device to be displayed, prompting the user to read the first verification code displayed on the service device and manually enter the first verification code into the same terminal that scanned the displayed graphic code and sent the binding request according to the identification of the terminal: -2-Attorney Docket No. 00144.0631.00US Application No. 16039859receiving, by the processing server, a second verification code entered at the terminal together with account information of the user transmitted by the terminal; comparing, by the processing server, the second verification code entered at the terminal and the first verification code sent to the first service device; binding and storing, by the processing server, the first biological feature information with account information of the user upon determining that the second verification code matches the first verification code; after binding and storing the first biological feature information with the account information of the user, receiving, by the processing server from a second service device belonging to a same merchant as the first service device, a second biological feature information collected by the second service device and service settlement information generated according to a service behavior; determining, by the processing server, that the second biological feature information matches the stored first biological feature information of the user; searching, by the processing server, for the account information of the user bound with the first biological feature information; performing, by the processing server, payment processing on the account information according to the service settlement information, to obtain a processing result; and sending, by the processing server, the processing result to the second service device and the terminal. No prior art was located in the Examiner’s search that would correct this deficiency. Therefore, as the independent claims 1, 8, and 15 each contain this limitation, the claims 1, 8, and 15 and the dependent claims are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642. The examiner can normally be reached Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DUAN ZHANG/Examiner, Art Unit 3685                                                                                                                                                                                                        /NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685